Case 18-34808-SLM                Doc 1013        Filed 07/28/20 Entered 07/28/20 15:49:00                                Desc Main
                                                Document     Page 1 of 4



 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Joseph J. DiPasquale, Esq.
 Eric S. Chafetz, Esq.                                                                     Order Filed on July 28, 2020
                                                                                           by Clerk,
 Michael Papandrea, Esq.                                                                   U.S. Bankruptcy Court
 John P. Schneider, Esq.                                                                   District of New Jersey
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Administrative and
 Priority Claims Agent
                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


     In re:                                                          Chapter 11

     FRANK THEATRES BAYONNE/SOUTH                                    Case No. 18-34808 (SLM)
     COVE, LLC, et al.,1, 2

                                 Debtors.                            Jointly Administered


  STIPULATION AND CONSENT ORDER SETTING ALLOWED AMOUNT OF CLAIM
          NO. 316 FILED BY VIRGINIA DEPARTMENT OF TAXATION

         This Stipulation and Consent Order (the “Stipulated Order”) is entered into by and between
 Moss Adams LLP (the “Administrative and Priority Claims Agent”) and the Virginia Department
 of Taxation (the “DOT,” and together with the Administrative and Priority Claims Agent, the
 “Parties”).
              DATED: July 28, 2020


 1 Prior to the Effective Date (as defined herein) of the Modified Plan (as defined herein), the above captioned debtors (collectively,
 the Debtors) in these Chapter 11 cases (the “Chapter 11 Cases”) and the last four digits of each Debtor’s taxpayer identification
 number were as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
 Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres Blacksburg LLC
 (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692);
 Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio, LLC (1591); Frank Theatres Towne, LLC (1528);
 Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres Southern Pines, LLC (2508); Frank
 Theatres Sanford, LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of
 Saucon Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality
 Saucon Valley LLC (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).
 2Upon the Effective Date of the Modified Plan (as defined herein), the presently operating Reorganized Debtors are as follows:
 Frank Entertainment Group, LLC; Frank Management, LLC; Frank Theatres York, LLC; Frank Hospitality York, LLC; Frank
 Theatres Delray, LLC; Frank Theatres Parkside Town Commons, LLC; Frank Blacksburg, LLC; Frank Theatres Southern Pines,
 LLC; Frank Theatres, LLC; and Frank Management, LLC.
Case 18-34808-SLM            Doc 1013      Filed 07/28/20 Entered 07/28/20 15:49:00                        Desc Main
                                          Document     Page 2 of 4
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption: Stipulation and Consent Order Setting Allowed Amount of Claim No. 316 filed by Virginia Department
 of Taxation

                                                   RECITALS:
         WHEREAS, on December 19, 2018, each of the Debtors filed a voluntary petition for
 relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
 United States Bankruptcy Court for the District of New Jersey (the “Court”), Case No. 18-34808
 (SLM);3

          WHEREAS, on February 14, 2019, the Court entered the Order (A) Establishing
 Deadlines to File Proofs of Claim Against the Debtors, Including But Not Limited to Claims
 Arising Under Section 503(b)(9) of the Bankruptcy Code, (B) Approving the Form and Manner of
 Notice of the Bar Dates, (C) Authorizing Publication of the Bar Dates, and (D) Granting Related
 Relief (the “Bar Date Order”) [Doc. No. 253], which established June 17, 2019, at 5:00 p.m. (ET)
 as the deadline for all governmental units (as defined in section 101(27) of the Bankruptcy Code)
 to file proofs of claim (a “Claim”) in the above-captioned Chapter 11 Cases (the “Governmental
 Bar Date”);

         WHEREAS, on October 23, 2019, the Debtors filed an application seeking entry of a
 consent order confirming the Modified First Amended Plan of Reorganization of Frank Theatres
 Bayonne/South Cove, LLC, et al., Pursuant to Chapter 11 of the Bankruptcy Code (the “Modified
 Plan”) [Doc. No. 772];

       WHEREAS, on October 29, 2019, the Court entered a Consent Order Confirming the
 Debtors’ Modified First Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy
 Code [Doc No. 783];

        WHEREAS, on June 18, 2019, the DOT filed Claim No. 316 against Frank Theatres
 Blacksburg, LLC (“FTB”), asserting a priority tax claim in the amount of $44,116.07 and a general
 unsecured claim in the amount of $6,530.03;

         WHEREAS, upon review by the Administrative and Priority Claims Agent of the Debtors’
 books and records, and after settlement negotiations between the Parties, the Parties have agreed
 that Claim No. 316 should be amended and reduced to $35,000.00;

        NOW, THEREFORE, after good-faith, arms-length negotiations, in consideration of the
 foregoing, it is hereby stipulated and agreed that:

          1. Claim No. 316 shall be reduced and deemed allowed as a Priority Tax Claim against
             the estate of FTB in the amount of $35,000 (the “Allowed Claim”).

          2. The Allowed Claim shall be paid within fifteen (15) days of the Court’s entry of this
             Stipulated Order.



 3
  Unless otherwise defined, all capitalized terms shall have the meaning escribed to them in the Modified Plan (defined
 herein).


                                                          -2-
Case 18-34808-SLM         Doc 1013      Filed 07/28/20 Entered 07/28/20 15:49:00                  Desc Main
                                       Document     Page 3 of 4
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption: Stipulation and Consent Order Setting Allowed Amount of Claim No. 316 filed by Virginia Department
 of Taxation

         3. The DOT agrees that it will not file or assert any additional claims (as this term is
            defined in Bankruptcy Code § 105(5)) against any of the Debtors in these Chapter 11
            Cases. Excluding the Allowed Claim, any other claim (as this term is defined in
            Bankruptcy Code § 105(5)) filed or asserted by the DOT against any of the Debtors in
            these Chapter 11 Cases is hereby expunged.

         4. The Debtors, their claims and noticing agent, Prime Clerk LLC, the Administrative and
            Priority Claims Agent, and the Clerk of this Court are each authorized to take any and
            all actions that are necessary or appropriate to give effect to this Stipulated Order,
            including reducing the amount of Claim No. 316 as set forth in paragraph 1 of this
            Stipulated Order.

         5. The terms set forth in this Stipulated Order are the entire agreement between the Parties
            and may only be modified in a writing signed by the Parties.

         6. THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY OF
            ANY DISPUTE ARISING UNDER OR RELATING TO THE SETTLEMENT SET
            FORTH IN THIS STIPULATED ORDER.

         7. Each of the Parties hereto consents to the jurisdiction of the Court to adjudicate any
            and all disputes arising under or relating to this Stipulated Order.

         8. The terms of this Stipulated Order shall be governed by, and construed and interpreted
            with, the laws of the State of New Jersey without regard to any conflict of law
            provisions.

         9. This Stipulated Order shall be binding upon the Parties hereto and any of their
            successors, representatives, and/or assigns.

         10. This Stipulated Order may be executed in counterparts and all executed counterparts
             taken together shall constitute one document.

         11. This Stipulated Order has been drafted through a joint effort of the Parties and,
             therefore, shall not be construed in favor of or against any of the Parties. The terms of
             this Stipulated Order shall be deemed to have been jointly negotiated and drafted by
             the Parties.

         12. Notwithstanding any applicability of any of the Federal Rules of Bankruptcy
             Procedure, the terms and conditions of this Stipulated Order shall be immediately
             effective and enforceable upon its entry.

         13. The Court retains exclusive jurisdiction with respect to all matters arising from or
             related to the implementation of this Stipulated Order.




                                                     -3-
Case 18-34808-SLM         Doc 1013      Filed 07/28/20 Entered 07/28/20 15:49:00                  Desc Main
                                       Document     Page 4 of 4
 Debtor:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.: 18-34808 (SLM)
 Caption: Stipulation and Consent Order Setting Allowed Amount of Claim No. 316 filed by Virginia Department
 of Taxation


 Dated: July 28, 2020

 STIPULATED AND AGREED:

  LOWENSTEIN SANDLER LLP                                STATE OF VIRGINIA
                                                        DEPARTMENT OF TAXATION


  By: /s/Eric Chafetz                                   By: /s/ Mark K. Ames
  Eric S. Chafetz, Esq.                                 Bankruptcy Counsel
  One Lowenstein Drive                                  Taxing Authority Consulting Services, P.C.
  Roseland, New Jersey 07068                            PO Box 31800
  Telephone: (973) 597-2500                             Henrico, VA 23294
  Facsimile: (973) 597-2400                             Telephone: (804) 545-9399
  E-mail: echafetz@lowenstein.com                       E-mail: mark@taxva.com

  Counsel to the Administrative and
  Priority Claims Agent




 So Ordered this ___ day of July 2020

                                                           _________________________
                                                           Hon. Stacey L. Meisel, U.S.B.J.




                                                     -4-
